DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 19 and 20 were erroneously marked as withdrawn in a prior office action. These claims are under consideration in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 24 and 28 recite the limitation “rotating member”. There is no mention of a rotating member in the originally filed claims or specification.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flowable composition” is used in claim 19 and 20. The term is indefinite because the specification provides no guidance regarding what constraints are imposed by this language. As the scope of what may be considered a “flowable composition” is unclear, claims 19 and 20 are indefinite. Claims 24 and 28 are rejected as being dependent upon claims 19 and 20 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno US 2017/0282297.
As to claim 19, Ohno teaches a nozzle device and additive manufacturing apparatus. Ohno teaches an additive manufacturing apparatus which adds a layer upon a layer of material fed from the nozzle on an object disposed on the platform. ¶25. Ohno teaches 3 or more slider members move the nozzle portion which ejects material and emits an energy beam. Abstract. The use of a plurality of discharging sections when compared to Ohno is a prima facie duplication of parts. See MPEP §2144.04.
Ohno teaches that the nozzle body has a tubular shape where the laser beam is introduced in the middle of the passage. ¶47. Ohno also teaches that one or more passages (61a) are positioned radially outside the passage (61b), with each connected to the feed device through the feed tube. ¶48. The cross section shown in Fig. 4 of the nozzle shows an energy beam optical path (61b) within a supply passage of the first supply nozzle (61a), which presumably encircles the optical path as demonstrated by the cross section shown. Therefore, Ohno teaches a first energy beam being directed along an optical path disposed within a supply passage of the first supply nozzle, the composition encircling the optical path.
Ohno teaches a control device. ¶23.
As to claim 20, Ohno teaches that a gradient material can be manufactured including gradually increasing or decreasing proportions according to the location, and that the proportions of the materials can change in an arbitrary direction in three dimensions. ¶101. Therefore, the control program used by the control device discharges materials according to the gradual increase or decrease. 

Allowable Subject Matter
Claims 1-6, 11, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to render the claimed subject matter obvious. The most recently applied prior art of Ohno US 2017/0282297 teaches a substantially similar method, but fails to teach a second laser beam perpendicular to the first, and where both lasers are redirected by first and second mirrors. Here, Ohno places the laser in the direct path of the nozzle. Other prior art such as Wescott US 2011/0305590 teaches substantially identical method to that as claimed, but teaches use of an optical fiber to transmit the laser from the source to the lens disposed inside the nozzle structure shown in Fig. 4. Keicher US 2003/0206820 teaches a laser beam within the nozzle as shown in Fig. 1, and a laser redirected by a mirror. However, in achieving the gradient taught by Keicher uses a single deposition head with 2 sources of powder and does not teach using multiple nozzles to provide a gradient structure, and use of multiple deposition heads appears to obviate the powder deposition head as taught. Additionally, the prior art does not teach a second laser path perpendicular to the first.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0145683 teaches a similar method but uses an optical fiber to transmit the laser from the source to the emitting unit. US 2011/0305590 does the same, using an optical fiber as well. US 2017/0050268 uses a light source directly above the stage with no mirrors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736